 



Exhibit 10.18
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
into as of April 1, 2005 by and among Thermadyne Holdings Corporation, a
Delaware corporation (“Holdings”), the subsidiaries of Holdings (together with
Holdings, the “Employers”), and Martin Quinn (“Employee”).
RECITALS
     A. The Parties desire Employee to be employed by Employers in the capacity
of Executive Vice President — Global Sales; and
     B. The Parties desire to set forth the terms and conditions of such
employment to which each Party will be bound;
     NOW THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employers and Employee do hereby covenant and agree as
follows:
     SECTION 1. Basic Employment Provisions
     (a) Employment and Term. Employers hereby employ Employee (hereinafter
referred to as the “Employment”) as Executive Vice President — Global Sales and
Employee agrees to be employed by Employers in such capacity, all on the terms
and conditions set forth herein. The Employment shall be for a period (the
“Employment Period”) that will (i) commence on April 1, 2005 (the “Effective
Date”) and continue for at least two years thereafter (unless earlier terminated
as provided herein) and (ii) renew on the second anniversary of the Effective
date and each anniversary of the thereafter for a one-year period, on the same
terms and conditions contained herein (unless earlier terminated as provided
herein or Employee is timely provided a notice of nonrenewal as provided
herein), such that the Employment Period shall extend for a period of one year
from the date of each such extension. The Employers must provide Employee with
written notice not less than 60 days in advance of the applicable anniversary of
the Effective Date in order to avoid renewal of the Employment Period on such
anniversary as described above. Notice shall be deemed given on the date it is
received by the Employee. If Employers elect not to renew the Employment Period
in accordance with this Section 1(a), Employee shall be entitled to continue to
receive from Employers his then current basic compensation hereunder, such
amount to continue to be paid in accordance with the payroll practices of
Employers for a period equal to six (6) months from the expiration of the
Employment Period. Employee shall have the option to receive the present value
of the amount (at a 12% discount) described in the immediately preceding
sentence in a lump sum payment, with such option to be exercised by Employee in
writing within ten (10) days of termination and Employer shall make such lump
sum payment within thirty (30) days of receiving the written notice from
Employee.

 



--------------------------------------------------------------------------------



 



     (b) Duties. Employee shall be subject to the direction and supervision of
the CEO or the CEO’s delegate (the “CEO”) and, as the Executive Vice President —
Global Sales shall have those duties and responsibilities which are assigned to
him during the Employment Period by the CEO consistent with his position. The
parties expressly acknowledge that the Employee shall devote all of his business
time and attention to the transaction of Employers’ businesses as is reasonably
necessary to discharge his supervisory management responsibilities hereunder.
Employee agrees to perform faithfully the duties assigned to him to the best of
his ability.
      SECTION 2. Compensation.
     (a) Salary. Employers shall pay to Employee during the Employment Period a
salary as basic compensation for the services to be rendered by Employee
hereunder. The initial amount of such salary shall be $270,000 per annum. Such
salary shall be reviewed no less frequently than annually by the CEO and may be
increased upon the approval of the CEO, subject to the approval of the Board of
Directors of Holdings. Such salary shall accrue and be payable in accordance
with the payroll practices of Employers’ subsidiary or subsidiaries in effect
from time to time. All such payments shall be subject to deduction and
withholding authorized or required by applicable law.
     (b) Bonus. During the Employment Period, Employee shall additionally
participate in an annual bonus plan providing for an annual bonus opportunity of
not less than 75% of Employee’s annual salary for the calendar years thereafter,
in accordance with the terms set forth in Employers’ then current Management
Incentive Plan.
     (c) Benefits. During the Employment Period, Employee shall be entitled to
participate in such employee benefit plans, programs and arrangements made
available to, and on the same terms as, other similarly situated executives of
Employers, including, without limitation, 401(k) plans, excess savings plans,
tax qualified profit sharing plans and any other retirement plans (including the
Superannuation fund of Cigweld Pty Ltd., hereinafter called the SAF), health,
group life (with optional additional coverage), short term disability, long term
disability (not to exceed 60% of Employee’s annual salary otherwise payable to
Employee for the applicable period), hospitalization and such other benefit
programs as may be approved from time to time by Employers for their executives.
Employee shall be entitled to four weeks paid vacation per year. Nothing herein
shall affect Employers’ right to amend, modify or terminate any retirement or
other benefit plan at any time on a company-wide basis for similarly situated
executives. Notwithstanding the foregoing, the Employee shall not be entitled to
a Company match under the 401(k) plan if Employer contributes to the SAF.
Furthermore, to the extent Employee pays tax in the US on Employee’s SAF
contribution, the Employer shall neutralize this effect by grossing up the base
pay of Employee by an amount equal to the negative tax effect. Employer will pay
for Employee’s tax preparation during his U.S. employment with Employer.
     (d) Stock Options. Holdings shall grant Employee stock options (the
“Options”) to purchase up to 50,000 shares the Common Stock of Holdings in
accordance with the terms and conditions of Holdings’ stock option plan. The
exercise price for the Options shall be equal to the closing bid price per share
of the Common Stock on the over-the-counter market

2



--------------------------------------------------------------------------------



 



as of the close of business immediately preceding the date of Employee’s
execution of this Agreement. Subject in each case to Employee’s continued
Employment until the applicable vesting date, one-half of the Options will
become vested and, subject to compliance with applicable securities laws,
exercisable in three equal annual installments on each of the next three
anniversaries of the Effective date, and the remaining one-half of the Option
(the “Performance Options”) will become vested, and subject to compliance with
applicable securities laws, exercisable in three equal annual installments on
each of the first three anniversaries of the date of grant (each an “Installment
Date”) if Holdings achieves its Return on Invested Capital Targets in accordance
with its annual budget for the immediately preceding fiscal year. If any
Performance Options do not vest in any year due to the failure to meet the
Return on Invested Capital Targets for such year, such Options shall vest on any
subsequent Installment Date if Holdings has cumulatively achieved on such date
the Return on Invested Capital Targets for the current year, plus the Return on
Invested Capital Targets for the prior years for which such Targets were not
achieved (after taking into account any portion of such Targets achieved in such
prior years); provided, however, that if the Performance Options do not vest by
the final Installment Date, then such Options shall vest on the seventh
anniversary of the grant, provided Employee is still employed with the Employers
on such date. In addition to grant listed above, Employee will be eligible for
future grants on the same basis as similarly situated Employees of the
Employers.
      SECTION 3. Termination.
     (a) Death or Disability. Employment of Employee under this Agreement shall
terminate automatically upon the death or total disability of Employee. For the
purpose of this Agreement, “total disability” shall be deemed to have occurred
if Employee shall have been unable to perform the duties of his Employment due
to mental or physical incapacity for a period of six consecutive months.
     (b) Cause. The CEO, subject to approval from the Board of Directors, may
terminate the Employment of Employee under this Agreement for Cause. For the
purposes of this Agreement, “Cause” shall be deemed to be (i) the conviction of
a crime by Employee constituting a felony or other crime involving moral
turpitude, (ii) an act of dishonesty or disloyalty by Employee that resulted in
or was intended to result in harm to any of the Employers; (iii) the willful
engaging by Employee in misconduct which is injurious to any of the Employers;
(iv) Employee’s failure to comply with the material terms of this Agreement;
(v) failure by Employee to comply fully with any lawful directives of the Board
or Employers; (vi) misappropriation by Employee of Employers’ funds;
(vii) habitual abuse of alcohol, narcotics or other controlled substances by
Employee; or (viii) gross negligence in the performance of Employee’s duties and
responsibilities hereunder.
     (c) Without Cause. Any of the Employers, acting alone, may terminate the
Employment of Employee under this Agreement without Cause.
     (d) Constructive Termination. Employee may elect to terminate the
Employment under this Agreement, effective immediately, upon a Constructive
Termination Without Cause, as defined below, by provided Employer written notice
within thirty days of Employee becoming aware of such Constructive Termination
Without Cause. Failure to provide notice

3



--------------------------------------------------------------------------------



 



within thirty days shall constitute a waiver of Employee’s rights under this
Section. For purposes of this Agreement, “Constructive Termination Without
Cause” shall mean a termination of the Employee’s employment at his initiative
following the occurrence, without the Employee’s prior written consent, of one
or more of the following events:
     (i) any failure by the Employers to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Employers within 30 days
after receipt of written notice thereof given by the Employee;
     (ii) without the Employee’s consent, any reduction in salary, bonus
percentage, or material reduction in duties;
     (iii) any purported “for cause” termination by the Employers of the
Employee’s employment otherwise than as expressly permitted by Section 3(b) of
this Agreement;
     (iv) any failure by the Employers to comply with and satisfy the provisions
of Section 6 hereof, or failure by any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employers to assume expressly and agree to perform
this Agreement in the same manner and to the same extent the Employers would be
required to perform it if no such succession had taken place, provided, in
either case, that the successor contemplated by Section 6 hereof has received,
at least 10 days prior to the giving of notice of constructive termination by
the Employee, written notice from the Employers or the Employee of the
requirements of the provisions of Section 6 or of such failure.
     SECTION 4. Compensation Following Termination.
     (a) Death. If the Employment Period is terminated pursuant to the
provisions of Section 3(a) above due to the death of Employee, this Agreement
shall terminate, and no further compensation shall be payable to Employee’s
estate, heirs or beneficiaries, as applicable, except that Employee’s estate,
heirs or beneficiaries, as applicable, shall be entitled to receive (i)
Employee’s then current basic compensation through the end of the month in which
Employee’s death occurred, (ii) a pro rata portion (based on a fraction the
numerator of which is the number of days Employee worked in the year of
Employee’s death and the denominator of which is 365) of the bonus as set forth
in Section 2(b) which Employee would have been entitled to receive for the year
in which termination occurs if the performance objectives established in
Employers’ Management Incentive Plan are achieved, and (iii) any un-reimbursed
expenses pursuant to Section 5 below, and, thereafter, Employers shall have no
further obligations or liabilities hereunder to Employee’s estate or legal
representative or otherwise, other than the payment of benefits or amounts, if
any, pursuant to Section 2(c) and 4(e).
     (b) Disability. If the Employment Period is terminated pursuant to the
provisions of Section 3(a) above due to Employee’s total disability as
determined thereunder, this

4



--------------------------------------------------------------------------------



 



Agreement shall terminate, and (i) Employers will continue the payment of
Employee’s basic compensation at the then current rate until the earlier of
(A) the benefits under any long-term disability insurance provided by Employers
commences or (B) 180 days from the date of such total disability, (ii) Employers
shall pay a pro rata portion (based on a fraction the numerator of which is the
number of days Employee worked in the year Employee became totally disabled and
the denominator of which is 365) of the bonus as set forth in Section 2(b) which
Employee would have been entitled to receive for the year in which termination
occurs if the performance objectives established in Employers’ Management
Incentive Plan are achieved, (iii) Employers shall pay any un-reimbursed
expenses pursuant to Section 5 below, and (iv) Employers shall pay any amount
due under Section 4(e). Thereafter, Employers shall have no obligation for basic
compensation or other compensation payments to Employee during the continuance
of such total disability.
     (c) Termination for Cause or Voluntary Termination. If the Employment
Period is terminated for Cause or voluntarily by the Employee for reasons other
than those described in Section 3(a) or 3(d) above, no further compensation or
benefits shall be paid to Employee after the date of termination, except as
provided in Section 4(e). Employee shall be entitled to receive benefits to
which he is or may become entitled pursuant to any benefit plan which by its
terms survive termination.
     (d) Termination Without Cause; Constructive Termination. If the Employment
Period is terminated pursuant to Section 3(c) or 3(d) above, Employee shall be
entitled (i) to continue to receive from Employers his then current basic
compensation hereunder, such amount to continue to be paid in accordance with
the payroll practices of Employers for a period equal to 12 months, (ii) to
receive his bonus pursuant to Section 2(b) for the year in which Employee is
terminated, (iii) during such 12-month period, to continue to receive the
medical and dental benefits to which he would otherwise be entitled during the
Employment Period pursuant to Section 2(c) above; provided that Employee shall
continue to make the same contributions toward such coverage as Employee was
making on the date of termination, with such adjustments to contributions as are
made generally for all Employers’ employees, (iv) to any amounts that might
become due under Section 4(e), and (v) during such 12-month period, to a monthly
automobile allowance as contemplated by Section 5 below; provided, however, that
Employee shall no longer be entitled to participate in any of Employers’ 401K
plans, excess savings plans, tax qualified profit sharing plans or any other
retirement plans. Employee shall have the option to receive the present value of
the benefits (at a 12% discount) described in the immediately preceding sentence
in a lump sum payment, with such option to be exercised by Employee in writing
within ten (10) days of termination and Employer shall make such lump sum
payment within thirty (30) days of receiving the written notice from Employee.
In the event of Employee’s death during such 12-month period, such continuation
of compensation, benefits and monthly automobile allowance shall cease upon
Employee’s death. In the event Employee obtains employment elsewhere during such
12-month period such compensation, benefits and monthly automobile allowance
shall continue for the period described above notwithstanding such reemployment
of Employee; provided, however, that Employers’ obligations for compensation,
benefits and monthly automobile allowance shall be reduced by the amount
Employee receives from his new employer for compensation, benefits and
automobile allowance. The sums received by Employee under this Section 4(d)
shall be considered liquidated damages in respect of claims based on any
provisions of this

5



--------------------------------------------------------------------------------



 



Agreement or Employee’s employment with Employers and the commencement of the
payment of such sums by Employers shall not begin until Employee executes and
delivers a general release of all claims in form and substance satisfactory to
Employers.
     (e) Termination For Any Reason. In addition to any other compensation
provided in this section, upon termination of the Employment Period for any
reason, Employers shall pay the actual and reasonable costs to transport
Employee, his immediate family, and their possessions from St. Louis to
Australia (provided Employee and Employee’s family return to Australia within
six months of the termination). In addition, Employers shall be obligated to pay
the actual and reasonable cost incurred from selling of one residential home if
Employee has purchased a home in St. Louis for his residence (provided Employee
sells said residential home within one year of termination).
     SECTION 5. Expense Reimbursement. Upon the submission of properly
documented expense account reports, Employers shall reimburse Employee for all
reasonable business-related travel and entertainment expenses incurred by
Employee in the course of his Employment with Employers. Employers shall provide
Employee with a gross monthly car allowance of $500. Unless otherwise expressly
provided in this Agreement, Employers’ obligations under this Section 5 shall
terminate upon the termination of the Employment Period, except for any expenses
eligible for reimbursement hereunder that are incurred prior to such
termination.
     SECTION 6. Assignability Binding Nature. This Agreement shall be binding
and inure to the benefit of the parties, and their respective successors, heirs
(in the case of Employee) and assigns. No obligations of the Employers under
this Agreement may be assigned or transferred by the Employers except that such
obligations shall be assigned or transferred (as described below) pursuant to a
merger or consolidation of Holdings in which Holdings is not the continuing
entity, or the sale or liquidation of all or substantially all of the assets of
the Employers, provided that the assignee or transferee is the surviving entity
or successor to all or substantially all of the assets of the Employers and such
assignee or transferee assumes the liabilities, obligations and duties of the
Employers, as contained in this Agreement, either contractually or as a matter
of law. As used in this Agreement, the “Employers” and “Holdings” shall mean the
Employers and Holdings as hereinbefore defined, respectively, and any successor
to their business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.
     SECTION 7. Confidential Information.
     (a) Non-Disclosure. During the Employment Period or at any time thereafter,
irrespective of the time, manner or cause of the termination of this Agreement,
Employee will not directly or indirectly reveal, divulge, disclose or
communicate to any person or entity, other than authorized officers, directors
and employees of the Employers, in any manner whatsoever, any Confidential
Information (as hereinafter defined) of Employers or any subsidiary of Employers
without the prior written consent of the CEO.
     (b) Definition. As used herein, “Confidential Information” means
information disclosed to or known by Employee as a direct or indirect
consequence of or through the

6



--------------------------------------------------------------------------------



 



Employment about Employers or any subsidiary of Employers, or their respective
businesses, products and practices which information is not generally known in
the business in which Employers or any subsidiary of Employers is or may be
engaged. However, Confidential Information shall not include under any
circumstances any information with respect to the foregoing matters which is
(i) directly available to the public from a source other than Employee,
(ii) released in writing by Employers to the public or to persons who are not
under a similar obligation of confidentiality to Employers and who are not
parties to this Agreement, (iii) obtained by Employee from a third party not
under a similar obligation of confidentiality to Employers, (iv) required to be
disclosed by any court process or any government or agency or department of any
government, or (v) the subject of a written waiver executed by either Employers
for the benefit of Employee. In the event Employee believes that he is free to
disclose or utilize Confidential Information under Section 7(b), he shall give
written notice of the same to Employers at least 30 days prior to the release or
use of such Confidential Information and shall specify the claimed exemption and
the circumstances giving rise thereto.
     (c) Return of Property. Upon termination of the Employment, Employee will
surrender to Employers all Confidential Information, including, without
limitation, all lists, charts, schedules, reports, financial statements, books
and records of the Employers or any subsidiary of the Employers, and all copies
thereof, and all other property belonging to the Employers or any subsidiary of
the Employers, including, without limitation, company credit cards, cell phones,
personal data assistants or other electronic devices, provided Employee shall be
accorded reasonable access to such Confidential Information subsequent to the
Employment Period for any proper purpose as determined in the reasonable
judgment of any of the Employers.
     SECTION 8. Agreement Not to Compete.
     (a) Termination for Cause. If Employee’s employment is terminated for Cause
or voluntarily terminates his Employment with Employers other than as a
Constructive Termination, Employee hereby agrees that for a period of 12 months
following such termination, he shall not, either in his own behalf or as a
partner, officer, director, employee, agent or shareholder (other than as the
holder of less than 5% of the outstanding capital stock of any corporation with
a class of equity security registered under Section 12(b) or Section 12(g) of
the Securities Exchange Act of 1934, as amended) engage in, invest in or render
services to any person or entity engaged in the businesses in which Employers or
any subsidiary of Employers are then engaged and situated within any country.
Nothing contained in this Section 8(a) shall be construed as restricting the
Employee’s right to sell or otherwise dispose of any business or investments
owned or operated by Employee as of the date hereof.
     (b) Termination Without Cause or for Disability; Constructive Termination.
If Employee’s employment is terminated without Cause or the non-renewal of the
Employment Period by Employers or as a result of the total disability of
Employee or by Employee as a Constructive Termination, Employee hereby agrees
that during the period that Employee accepts payments from the Employers
pursuant to Section 1(a), Section 4(b), Section 4(c) or Section 4(d) above, as
applicable, neither he nor any affiliate shall, either in his own behalf or as a
partner, officer, director, employee, agent or shareholder (other than as the
holder of less

7



--------------------------------------------------------------------------------



 



than 5% of the outstanding capital stock of any, corporation with a class of
equity security registered under Section 12(b) or Section 12(g) of the
Securities Exchange Act of 1934, as amended) engage in, invest in or render
services to any person or entity engaged in the businesses in which Employers or
any subsidiary of Employers is then engaged and situated within any country.
Nothing contained in this Section 8(b) shall be construed as restricting the
Employee’s right to sell or otherwise dispose of any business or investments
owned or operated by Employee as of the date hereof.
     SECTION 9. Agreement Not to Solicit Employees. Employee agrees that, for a
period of two (2) years following the termination by reason of voluntary
termination by Employee or termination for Cause, neither he nor any affiliate
shall, on behalf of any business engaged in a business competitive with
Employers or any subsidiary of Employers, solicit or induce, or in any manner
attempt to solicit or induce any person employed by, or any agent of, any
Employers or any subsidiary of Employers to terminate his employment or agency,
as the case may be, with any Employers or such subsidiary; provided that such
limitations shall not apply if the contact with the employee, agent or
consultant is initiated by a third party, not engaged or hired by Employee or
any affiliate of Employee, on a “blind basis” such as through a head hunter.
     SECTION 10. Injunctive Relief and other Remedies.
     (a) Employee acknowledges and agrees that the covenants, obligations and
agreements of Employee contained in Section 7, Section 8, Section 9 and this
Section 10 relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants, obligations or agreements will
cause Employers irreparable injury for which adequate remedies are not available
at law. Therefore, Employee agrees that Employers shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Employee from committing any violation of
such covenants, obligations or agreements.
     (b) If Employee violates Section 7, Section 8, or Section 9 after
Employee’s employment is terminated for any reason, the right of Employee to
receive any further payment pursuant to this Agreement shall immediately
terminate and the payments made to Employee subsequent to the termination of
Employee’s Employment pursuant to this Agreement shall be returned to Employers
by Employee within thirty (30) days after receipt of written notice from
Employers of such violation. The injunctive remedies and other remedies
described in this Section 10 are cumulative and in addition to any other rights
and remedies Employers may have.
     SECTION 11. No Violation. Employee hereby represents and warrants to
Employers that the execution, delivery and performance of this Agreement by
Employee does not, with or without the giving of notice or the passage of time,
or both, conflict with, result in a default, right to accelerate or loss of
rights under any provision of Any agreement or understanding to which the
Employee or, to the best knowledge of Employee, any of Employee’s affiliates are
a party or

8



--------------------------------------------------------------------------------



 



by which Employee, or to the best knowledge of Employee, Employee’s affiliates
may be bound or affected.
     SECTION 12. Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit or
amplify the provisions hereof.
     SECTION 13. Notices. All Notices required or permitted to be given
hereunder shall be in writing and shall be deemed delivered, whether or not
actually received, two days after deposited in the United States mail, postage
prepaid, registered or certified mail, return receipt requested, addressed to
the party to whom notice is being given at the specified address or at such
other address as such party may designate by notice:
Employers: Thermadyne Holdings Corporation
Attn: Chief Executive Officer
16052 Swingley Ridge Road, Suite 300
St. Louis, MO 63017
Fax: 636.728.3010
and
Thermadyne Holdings Corporation
Attn: General Counsel
16052 Swingley Ridge Road, Suite 300
St. Louis, MO 63017
Fax: 636.728.3011
Employee: c/o Thermadyne Holdings Corporation
16052 Swingley Ridge Road, Suite 300
St. Louis, Missouri 63017
     SECTION 14. Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future laws, such
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement; the remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance for this Agreement. In
lieu of each such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
     SECTION 15. Amendments. This Agreement may be amended in whole or in part
only by an instrument in writing setting forth the particulars of such amendment
and duly executed by an officer of Employers and by Employee.
     SECTION 16. Waiver. Except as otherwise provided herein, delay or omission
by any either party to exercise any right or power hereunder shall not impair
such right or power to be construed as a waiver thereof. A waiver by any of the
parties hereto of any of the covenants to

9



--------------------------------------------------------------------------------



 



be performed by any other party or any breach thereof shall not be construed to
be a waiver of any succeeding breach thereof or of any other covenant herein
contained. Except as otherwise expressly set forth herein, all remedies provided
for in this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to any party at law, in equity or otherwise.
     SECTION 17. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same Agreement.
     SECTION 18. Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of Missouri.
     SECTION 19. Resolution of Disputes; Arbitration. Any dispute arising out of
or relating to this Agreement or Employee’s employment with Employers or the
termination thereof shall be resolved first by negotiation between the parties.
If such negotiations leave the matter unresolved after 60 days, then such
dispute or claim shall be resolved by binding confidential arbitration, to be
held in St. Louis, Missouri, in accordance with the rules of the American
Arbitration Association. The arbitrator in any arbitration provided for herein
will be mutually selected by the parties or in the event the parties cannot
mutually agree, then appointed by the American Arbitration Association. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The parties shall be responsible for their own costs and
expenses under this Section 19.
     SECTION 20. Payment Upon Death of Employee. In the event of the death of
Employee during the term hereof, any unpaid payments due either prior to
Employee’s death or after Employee’s death shall be payable as designated by
Employee prior to his death in writing to Employers. In the event of the death
of all such persons so designated by Employee, either prior to the death of the
Employee or during any time when payments are due as provided herein, or in the
event Employee fails to so designate prior to his death, or withdraws all such
designations, said payments thereafter shall be made to Employee’s estate.
     SECTION 21. Prior Employment Agreements. This Agreement supersedes any and
all other employment, change-in-control, severance or similar agreements between
Employee and Employers.
     SECTION 22. Jointly and Severally Liable. Each of the Employers is jointly
and severally liable for the obligations of Employers set forth in this
Agreement.
     SECTION 23. Relocation. Employee will relocate to St. Louis, Missouri
within three months of the Effective Date. Employers will pay Employee’s living
expenses in St. Louis, Missouri, including rent of a furnished apartment,
telephone, gas, water, sewer, and electric for six months after Employee’s
relocation. Employer will pay for all customary expenses to relocate Employee
and Employee’s family to St. Louis (for purposes of this clause, “customary”
refers to practices and policies of the Employer as they have been applied to
Employees in similar Executive positions). In addition, Employer shall pay one
return trip to / from Australia for Employee and each of Employee’s immediate
family members once per year. Employer will

10



--------------------------------------------------------------------------------



 



also pay Employee an amount equal to the customary expenses to relocate
Employee’s possessions to St. Louis, Missouri. Employer will pay the customary
legal expenses and fees associated with immigration of Employee, his wife and
son. Employer will also pay to Employee an amount equal to 3% of the appraised
value of the Employee’s home in Australia. The Parties will mutually agree on an
appraiser.
     SECTION 24. Signing Bonus. Holdings shall pay Employee a one time lump sum
of A$79,818.33 as a signing bonus and in cancellation of any long term leave
bank Employee has accumulated prior to the Effective Date.
* * * * * *

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first above written.

                  EMPLOYEE:
 
                      Name: Martin Quinn
 
           
 
  Dated:        
 
           
 
                EMPLOYERS:
 
                Thermadyne Holdings Corporation
 
           
 
  By:        
 
           
 
      Paul D. Melnuk    
 
  Title:   Chairman and Chief Executive Officer    

12